456 So. 2d 1302 (1984)
Scott Dale WHITE, Appellant,
v.
STATE of Florida, Appellee.
No. 84-1594.
District Court of Appeal of Florida, Second District.
October 5, 1984.
OTT, Judge.
Defendant appeals from summary denial of his motion for postconviction relief under rule 3.850 of the Florida Rules of Criminal Procedure. We affirm.
Defendant asserts four grounds for relief: (1) the trial court erred in denying his discovery request; (2) the trial court erred in refusing to exclude the testimony of a court-appointed psychiatrist; (3) the trial court erred in admitting testimony of prior bad acts committed by defendant as a juvenile; and (4) ineffective assistance of appellate counsel. Defendant's claim based on ineffective assistance of trial counsel was withdrawn in the trial court.
Allegations (1), (2), and (3) could have been raised on direct appeal and therefore will not support a subsequent claim for collateral relief under rule 3.850. See Palmes v. State, 425 So. 2d 4 (Fla. 1983).
The trial court also properly denied defendant's claim of ineffective assistance of appellate counsel, as the proper method by which to raise this issue is by petition for writ of habeas corpus directed to the appellate court which considered the direct appeal. Irby v. State, 454 So. 2d 757 (Fla. 1st DCA 1984); see generally Smith v. State, 400 So. 2d 956 (Fla. 1981).
AFFIRMED.
HOBSON, A.C.J., and GRIMES, J., concur.